DETAILED ACTION
Status of the Claims
						Claims 1-33 are pending in the instant application. Claims 3, 22-23 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-2, 4-21 and 24-33 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Restriction/Election
	Applicants have elected the following species in the reply filed 04/04/2021: for (a) A species of: (1) a method of depigmenting skin (instant claims 1-21 and 24-32), or (2) a method of decreasing pigmentation of a growing hair (instant claims 22-23) Applicants elect (1) a method of depigmenting skin; for (b) a (species of patient class limited to: (1) a patient with a disease condition such as a hyperpigmentation condition (instant claims 2, 10-11) with specificity to said disease condition; or (2) a patient with non-disease state skin pigmentation with specificity to said non-disease state skin pigmentation; or (3) a species of unwanted Applicants elect (1) a patient with a disease condition such as a hyperpigmentation and the disease condition of melasma; for (c) a species of route of administration with specificity, e.g. topically, intradermally or subcutaneously (instant clams 7, 23 & 29), Applicants elect topical administration; for (d) a species of formulation, i.e.,  a dermal patch (instant claim 8), a gel (instant claims 9 & 25), a lotion, cream, serum, spray, mousse, aerosol, emulsion, cake, ointment, paste, patch, pencil, towelette, mask, stick, foam, elixir, or concentrate (instant specification p. 16, lines 12-14), Applicants elect formulation of a gel; for (e) a species of a compound that selectively inhibits PKCβ (instant claims 1, 4-5, 22, 25), Applicants elect ruboxistaurin or a salt thereof; for (f) a species of: (1) an additional agent, (2) a therapeutic agent, or (3) a cosmetic agent; with specificity to a species of (1), (2), or (3) (for example an additional agent that is a hydroquinone), Applicants elect hydroquinone; and for (g) a species of a treatment regime with specificity to a frequency and duration of treatment, Applicants elect daily administration for at least 1 month, and for a subject who has previously been treated with the compound, treatment for at least 1 month, or at least 1 previous administration of the compound.
Priority
	The instant Application is a Continuation Application of U.S. Application No. 15/846,629 which claimed priority to the U.S. Provisional Application No. 

Information Disclosure Statement
	The information disclosure statement submitted on 12/10/2021 was filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees should be charged to Deposit Account No. 50/2762. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 4-21 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over GILCHREST (US 5,962,417; published October, 1999) in view of JIROUSEK (US 6,093,740; published July, 2000) and KURFURST (US 2007/0274936; published November, 2007).
Applicants Claims
	Applicant claims a method of decreasing skin pigmentation in a subject, comprising non-systemically administering an effective amount of a compound that selectively inhibits PKCβ, to the subject thereby decreasing skin pigmentation (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GILCHREST teaches methods whereby vertebrate skin, hair, wool or fur may be lightened, or darkened, in color by administration of a substance that modulates the protein kinase C-beta-mediated activation of tyrosinase, the rate-limiting enzyme in melanogenesis (see whole document). GILCHREST teaches that “Inhibition of the PKC-β-mediated phosphorylation of tyrosinase prevents activation of tyrosinase in epidermal melanocytes which results in a decrease in the production of melanin pigment in melanocytes. Thus, another embodiment of the present invention relates to decreasing, or completely suppressing pigmentation in vertebrate skin, hair, wool or fur.” (col. 3, lines 3-9).
	GILCHREST teaches that “Applicants have demonstrated that preventing PKC-β mediated phosphorylation of tyrosinase prevents activation of the rate limiting enzyme in melanogenesis and results in decreased, or completely suppressed, pigmentation in the target tissue, for example, vertebrate skin, hair, wool or fur.” (col. 4, lines 32-36). And “Molecules or substances that specifically interfere with, or block, the interaction, or association, of PKC-β and tyrosinase can specifically inhibit, or substantially decrease the activation of tyrosinase.” (col. 4, lines 37-40). GILCHREST teaches that “Such molecules can be naturally occurring, and purified, or isolated from their natural environment, using techniques well-
	GILCHREST teaches that “Although PKC isomers are found ubiquitously in  cells and tissues, and are known to mediate a wide variety of critical cellular functions, a substrate sequence specific for PKC-β acts preferentially on the melanogenic pathway in melanocytes because PKC-β is minimally expressed in keratinocytes or fibroblasts, the other major cell types in the skin.” (col. 8, lines 1-6).
	GILCHREST teaches “The methods of the present invention can be used to alter pigmentation in vertebrate melanocytes via modulation of the activation of topically applied to the skin, or skin surrounding the hair, wool or fur bulbs.” [emphasis added](col. 8, lines 19-31)(instant claims 7 & 29).
	GILCHREST teaches that “An effective amount of such an identified substance is an amount effective to modulate (e.g., substantially reduce, or completely inhibit, or substantially enhance or sustain) PKC-β-mediated phosphorylation of tyrosinase in epidermal melanocytes. The modulation of tyrosinase phosphorylation in melanocytes can be evaluated using the methods described herein.” [emphasis added] (col. 8, lines 40-47)(instant claim 1, “administering an effective amount of a compound that selectively inhibits PKCβ, to the subject thereby decreasing skin pigmentation.”). GILCHREST teaches that: “An effective amount of a mimic substance that modulates the activation of tyrosinase can be administered to a vertebrate, including a human, using any of the 
	GILCHREST teaches “Substances used in the present methods can also be directly administered in a physiologically compatible carrier. For example, peptides of the size required to competitively inhibit PKC- β phosphorylation of tyrosinase are sufficiently small to permit their transepidermal delivery to melanocytes in the epidermis and hair, wool or fur bulb using existing technology. The peptide can be admixed in a topical carrier such as a gel, an ointment, a lotion, a cream, or a foam or a shampoo and will include such carriers as water, glycerol, alcohol, propylene glycol, fatty alcohols, triglycerides, fatty acid esters, or mineral oils.” [emphasis added] (col. 9, lines 35-46) (instant claim 9, elected species of formulation).
	GILCHREST teaches that “In addition, in certain instances, it is expected that the substances can be disposed within devices placed upon, in, or under the skin. Such devices include transdermal patches, implants, and injections which release the substances in such a manner as to contact the skin or hair follicle either by passive 
	GILCHREST teaches that “The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” [emphasis added](col. 9, lines 60-65) (instant claims 14-16).
	Regarding instant claim 12, GILCREST teaches that “The delivery vehicle can also contain perfumes, colorants, stabilizers, sunscreens, or other ingredients. The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” (col. 9, lines 60-65).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GILCHREST is that GILCHREST does not expressly teach: (1) ruboxistaurin as the species preventing PKC-β mediated phosphorylation of tyrosinase and thus prevents 
	JIROUSEK teaches methods for reducing or inhibiting vascular permeability using a β-isozyme selective PKC inhibitor (see whole document), particularly teaching their invention is directed at protein kinase C (PKC) inhibitors, especially a particular class of isozyme selective PKC inhibitors for treating bullous phemigoid, erythema multiforme, dermatitis herpetiformis, contact dermatitis/delayed hypersensitivity and allergic skin conditions (col. 1, lines 15-20). JIROUSEK teaches the particularly preferred species of PKC-β inhibitor is the mesylate salt of Formula II (i.e. ruboxistaurin mesylate)(col. 6, lines 8-25) (instant claims 1, 4-5, 25). JIROUSEK teaches that the compositions are most often administered topically in a formulation such as an ointment, cream or gel (col. 8, lines 49-53)(instant claim 9, elected species of gel). JIROUSEK teaches “The compositions are preferably formulated in a unit dosage form, each dosage containing from 0.05 mg to about 3 g, more usually about 64 mg of the active ingredient. However, it will be understood that the therapeutic dosage administered will be determined by the physician in the light of the relevant circumstances including the severity of the condition to be treated, the choice of compound to be administered and the chosen prima facie obvious to include the PKC-β inhibitor, ruboxistaurin mesylate, in a gel in an amount effective for inhibition of melanogenesis as suggested by the combination of GILCHREST and JIROUSEK which would have likely been within the claimed amounts, especially in the absence of evidence to the contrary.
	KURFURST teaches that: “In man, pigmentation is the result of synthesis and distribution of melanin pigments in the skin, hair follicles or eyes. Pigmentation is genetically predefined but it is regulated by many internal or external factors. The colour of human skin will be determined by melanins produced by melanocytes and the number of melanocytes, their tyrosinasic activity and their capability of 
	KURFURST teaches oligonucleotide sequences as a depigmenting or bleaching agent for the skin in a composition to be topically applied (see whole document). KURFURST teaches the treatment of melasma ([0010], [0069])(instant claims 10-11), and the inclusion of hydroquinone ([0020] & [0055]) (instant claims 12-13, 30). The examiner notes that melasma is a hyperpigmentation disorder of the face, limited to sun-exposed skin regions (instant claims 2, 19-21 & 24).
	Regarding the treatment regime including a period of at least daily for one month and re-treatment (instant claim 18), the combination of prior art clearly teaches using the same composition for the treatment of a hyperpigmentation skin condition such as melasma (KURFURST) using a topical composition including a 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a topical composition for the treatment of melasma, as suggested by KURFURST, said 
				From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
	Applicants argue that “none of the cited references, alone or in combination, explicitly provide a method of decreasing skin pigmentation in a subject, comprising non-systemically administering an effective amount of a compound that selectively inhibits PKCB, to the subject. Based on the combined teachings of the cited references, one of ordinary skill in the art would not have been motivated, or have had a reasonable expectation of success, to combine the teachings of the cited references to arrive at the claimed method.” (p. 16, lines 3-8).
					The examiner maintains that “It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a topical composition for the treatment of melasma, as suggested by KURFURST, said composition comprising an effective amount of a PKC-β inhibitor, as suggested by GILCHREST, such as ruboxistaurin mesylate as suggested by JIROUSEK in order to affect depigmentation of the melasma hyperpigmentation of the skin. More particularly, GILCHREST goes into some detail regarding the 
	Applicants further argue that, “even if a prima facie case of obviousness has been made […] surprising results discovered by the Applicant would overcome the alleged obviousness rejection.” (p. 16, 3rd paragraph). Particularly, Applicants argue that “the in vivo experimental data described in Example 1 show that “ruboxistaurin is not only an effective lightening agent but as a lightening agent is significantly more potent (e.g., at a 0.0057% concentration) that [hydroquinone] HQ (e.g., at a 4.0% concentration (a standard concentration used in current prescription products).” (p. 16, last paragraph).

	In regards to an actual showing of unexpected results, GILCHREST teaches that:
	“Applicants' discovery regarding PKC-β activation of tyrosinase, the rate limiting enzyme in melanogenesis, provides methods of increasing synthesis of melanin and hence darkening of skin, hair, wool or fur. Methods are also provided herein to enhance, or to maintain, the steady state level of phosphorylation of tyrosinase by PKC-β as a result of blocking the dephosphorylation of serine and threonine residues of 
		“Specifically, the rate of melanin synthesis in melanocytes  known to be determined by the state of activation or tyrosinase. This activation state is a dynamic equilibrium between activation (phosphorylation) of the enzyme and deactivation (dephosphorylation) of the enzyme that is associated with the intracellular melanosomes. Phosphorylation is mediated by PKC-β and dephosphorylation is mediated by one or more phosphatases. It is reasonable to assume that different phosphatases are responsible for dephosphorylating different PKC-β substrates, as would be required in a situation in which multiple PKC substrates must be regulated independently for normal cell function.” (col. 7, lines 26-37).
	 “Thus, providing substances to cells that modulate the activation of tyrosinase can modulate the synthesis of melanin in epidermal melanocytes. Specifically, providing tyrosinase peptide mimics to cells or tissues can result in competitive interaction of the added peptide with PKC-β, decreasing the availability of PKC-β to interact with its normal intracellular substrate, in this instance the cytoplasmic domain of tyrosinase contained within the melanocyte. Such a substrate sequence can interact specifically or preferentially with PKCβ rather than with other PKC isomers because the other PKC isomers do not activate tyrosinase protein. Although PKC isomers are found ubiquitously in cells and tissues, and are known to mediate a wide variety of critical cellular functions, a substrate sequence specific for PKC-β acts preferentially on the melanogenic pathway in melanocytes because 
GILCHREST does not teach ruboxistaurin or a salt thereof such as ruboxistaurin mesylate as the species “that modulates the protein kinase C-beta-mediated activation of tyrosinase, the rate-limiting enzyme in melanogenesis.” (abstract). However, JIROUSEK teaches ruboxistaurin or a salt thereof such as ruboxistaurin mesylate (col. 5, line 65 through col. 6, line, 25; formula II - mesylate salt)  as “the β-isoenzyme selective PKC inhibitor” (abstract) for therapeutic treatment of skin disorders (title). Thus, Applicants results do not appear unexpected relative to the prior art, rather the prior art provides a clear expectation that a PKC-β inhibitor would have interfered with the “PKC-β activation of tyrosinase, the rate limiting enzyme in melanogenesis” and thus resulted in skin lightening.
The examiner notes that if Applicants can show a greater than expected result (MPEP §716.02(a)-I) such as a comparison of ruboxistaurin or a salt thereof such as ruboxistaurin mesylate to other PKC-β inhibitors, and provide claims commensurate with such a showing, Applicants may be able to establish unexpected results (MPEP §716.02(b)). However, any showing of unexpected results is going to be weighed against the prima facie case of obviousness (MPEP §716.02(c)).


    PNG
    media_image1.png
    146
    665
    media_image1.png
    Greyscale

(col. 8). Thus, the prior art teaches against Applicants allegations that the molecular weight, solubility and the bright orange color of ruboxistaurin would have dissuaded one of ordinary skill from topical administration.
	In response to Applicants arguments directed an “ultraviolet (UV) light-induced melanogenesis” (p. 17, Example 2), the prior art is clear that ruboxistaurin or a salt thereof acts as a species “that modulates the protein kinase C-beta-mediated activation of tyrosinase, the rate-limiting enzyme in melanogenesis.” UV-light induced melanogenesis is considered a species melanogenesis where the prior art provides a clear expectation that a PKC-β inhibitor such as ruboxistaurin or a salt thereof would have been expected to inhibit melanogenesis, in is not clear the basis for Applicants belief that inhibition of UV-light induced melanogenesis by a PKC-β inhibitor such as ruboxistaurin or a salt thereof would have been surprising.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619